DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, the first through third pages of Applicant’s remarks filed 3 June 2022 describe generally the manner in which Applicant believes the combination of Schwiderski and Momose fails to render obvious the features of amended claim 1, but because the rejection of claim 1 now relies instead upon newly discovered references in light of the amendments to claim 1, although the arguments have been considered, they are rendered moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as noted previously above (see the 35 U.S.C. 103(a) rejection of amended claim 1 below for further details).

The examiner notes that Applicant’s remarks filed 3 June 2022 did not address the 35 U.S.C. 112 rejections of claims 7-9 as presented in the last office action mailed 1 April 2022 and accordingly said rejections are hereby upheld as repeated below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7: The claim recites “approximately” in regards to both 70 to 100% and 0%, but it is unclear from the claim how a percentage may be considered to be approximately zero. Applicant’s as-filed specification ¶ 16 discloses a similar recitation but does not provide any further elucidation of what percentages are considered to be approximately 0 or 70 to 100%.
Because Applicant’s disclosure does not provide any further description regarding the percentages noted above, a proper prior art search could not be conducted on the claimed subject matter. The examiner recommends either indicating which portion of Applicant’s disclosure Applicant believes obviates the above rejection and/or amending the claim to obviate said rejection.

As to claim 8: The claim depends from claim 7 and accordingly inherits the indefiniteness of claim 7 for the reasons noted above.

As to claim 9: the claim recites that the metal coating is continuous “near the one end of the rod” but it is unclear from the claim as to how far from the end is to be construed “near” the one end. Applicant’s as-filed specification ¶ 16 discloses a similar recitation to this limitation as recited in the claim but provides no further elucidation on what constitutes being “near” the one end.
Because Applicant’s disclosure does not provide any further description regarding the recitation of “near” as noted above, a proper prior art search could not be conducted on the claimed subject matter. The examiner recommends either indicating which portion of Applicant’s disclosure Applicant believes obviates the above rejection and/or amending the claim to obviate said rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. US Pat 6,420,064 B1 (hereafter Ghosh) in view of Biskupski US PG-PUB 2010/0301871 A1 (hereafter Biskupski).
As to claim 1: Ghosh discloses a measuring electrode (col. 3, lines 55-67) for a magnetic-inductive flow meter having a ceramic measuring tube (because the magnetic-inductive flow meter having a ceramic measuring tube is recited in the preamble and is not further linked to any of the other structural or functional limitations in the body of the claim, the recitation of “for a magnetic-inductive flow meter having a ceramic measuring tube” is considered to be an intended use that does not specifically limit the rest of the claimed features - i.e. the measuring electrode does not require the specific components of a magnetic-inductive flow meter with a ceramic measuring tube in accordance with details in MPEP 2111.02, Sec. II), the measuring electrode comprising:
an end face provided at one end of the measuring electrode for contact with a measuring medium (col. 6, lines 1-11; the electrode 10 has an end face provided at one end of the measuring electrode that contacts a measuring medium to be measured; specifically, at the electrochemical active sites 18 where contact with a measured medium takes place); and
a plurality of layers made in an alternating manner of a ceramic coating (16; fig. 1) and a metal coating comprising a precious metal (14; fig. 1 - the “noble metal” referred to in col. 6, line 8 is disclosed in col. 5, lines 56-58 refers to various metals that are considered to be precious metals) or a precious metal alloy extending in a longitudinal direction over an entire length of the electrode (fig. 1 - the alternating layers of ceramic 16 and metal 14 extend in every direction and therefore extend at least in a longitudinal direction over the entire length of the electrode as depicted).
Ghosh does not explicitly teach:
the measuring electrode being rod-shaped.
Biskupski teaches an electrochemical gas sensor that is rod-shaped (see fig. 1 with regard to sensor 10 that is considered to be rod-shaped in accordance with Applicant’s as-filed specification ¶ 20 which notes that the rectangular shape of the exemplary measuring electrode as depicted in fig. 3 constitutes such a “rod-shaped measuring electrode” and therefore the rectangularly shaped electrode depicted in fig. 1 of Biskupski is considered to also be rod-shaped).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the electrode of Ghosh to be rod-shaped because such a shape is an art recognized means of achieving the useful and predictable result of a gas sensing electrode device that is thin compared to its lateral extensions such as suggested in ¶ 54 in Biskupski which notes that this is one possible design that results in a functioning gas sensor device with predictable and expected results when designing such a gas sensor.

As to claim 4: Ghosh as modified by Biskupski teaches the rod-shaped measuring electrode as claimed in claim 1, wherein the plurality of layers extend in parallel planes (fig. 1 of Ghosh; the plurality of layers of metal 14 and ceramic 16 extend in parallel planes because one is able to pick arbitrary points where an alternating structure/layer of metal is followed by a structure/layer of ceramic or vice versa and this may be repeated for any number of a plurality of layers that extend along said parallel planes).

As to claim 6: Ghosh as modified by Biskupski teaches the rod-shaped measuring electrode as claimed in claim 1, wherein an outermost layer comprises a ceramic coating (see fig. 1 of Ghosh regarding the outermost layer comprised of the ceramic coating 16 that extends further out than the metal components depicted as element 14).

As to claim 10: Ghosh as modified by Biskupski teaches the rod-shaped measuring electrode as claimed in claim 1, wherein the end face provided for contact with the measuring medium is overlaid with metal of the metal coating (fig. 1 of Ghosh; there are certain portions of the measuring electrode where the end face is provided for contact with a measuring medium and is overload with metal of the metal coating, such as the metal portion 14 depicted furthest to the right in the figure).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. US Pat 6,420,064 B1 (hereafter Ghosh) in view of Biskupski US PG-PUB 2010/0301871 A1 (hereafter Biskupski) as applied to claim 1 above, and further in view of Onabe et al. US Pat 5,908,507 (hereafter Onabe), prior art of record.
As to claim 5: Ghosh as modified by Biskupski teaches all of the limitations of the claimed invention as described above regarding claim 1, but does not explicitly teach:
wherein the ceramic coating consists of a ceramic tape.
Onabe teaches that in devices with layers of metal and ceramics, a ceramic tape can be utilized (col. 8, lines 8-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Ghosh such that the ceramic coating consists of a ceramic tape because such materials have favorable coefficients of thermal expansion in electronic device fabrication and have suitable crystal orientations for such fabrication as suggested in Onabe col. 8, lines 8-18.

Allowable Subject Matter
Claims 2, 3, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2: The prior art of record does not disclose or render obvious to the skilled artisan a rod-shaped measuring electrode wherein the plurality of layers extend helically about a longitudinal axis of the rod-shaped measuring electrode, when considered in combination with the limitations of parent claim 1.
In particular, the combination of Ghosh and Biskupski, relied upon to teach the features of claim 1, describes an electrode with a “matrix” of metallic (14 of Ghosh; fig. 1) particles interspersed with ceramic (16 of Ghosh; fig. 1) and accordingly there does not appear to be an obvious modification in the cited prior art of record to render obvious to the skilled artisan a rod-shaped measuring electrode with a plurality of layers made in an alternating manner over an entire length of the rod and (emphasis added) wherein the plurality of layers extend helically about a longitudinal axis of the rod-shaped measuring electrode, such as required by the claim as laid forth in claim 2.

As to claim 3: The claim recites in part “wherein the plurality of layers extend concentrically about a longitudinal axis of the rod-shaped measuring electrode” and accordingly is indicated objected to as containing allowable subject matter if rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e. claim 1) for reasons similar to claim 2 above and not repeated herein for brevity.

As to claim 11: The prior art of record does not disclose or render obvious to the skilled artisan a ceramic measuring tube for a magnetic-inductive flow meter having holes in which the rod-shaped measuring electrode as claimed in claim 1 is inserted, when considered in combination with all of the limitations of claim 1.
In particular, although the combination of Ghosh and Biskupski is considered to teach all of the features of claim 1 as described previously above (see the 35 U.S.C. 103(a) rejection of claim 1 above) and it is known from the prior art to have a ceramic measuring tube for a magnetic-inductive flow meter having holes in which an electrode may be inserted (see, for example, Bitz et al. US PG-PUB 2006/0010988 A1 regarding the measuring tube 1 and electrodes 2 as depicted in figs. 1 and 2 and disclosed in ¶ 30-31), but there does not appear to be any underlying reason or otherwise obvious motivation for the person having ordinary skill in the art to place the specific sensor of Ghosh and Biskupski, which is more closely directed to YSZ composite materials (see Ghosh col. 6, lines 12-23 and Biskupski ¶ 54-55) that are utilized typically as gas sensors for selective catalytic reduction (see Biskupski ¶ 3, 4, and 9), into a ceramic measuring tube for a magnetic-inductive flow meter having holes in which an electrode may be inserted because YSZ type sensors are typically used in exhaust gas systems of diesel engines as noted in Biskupski ¶ 3 and thus a person having ordinary skill in the art would not have a reasonable expectation of expected and predictable results when importing such an electrode into a magnetic-inductive flow meter.

As to claims 12-13: Each of said claims depends ultimately from claim 11 and accordingly each is also indicated objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least by virtue of their dependency upon an already objected to claim (i.e. claim 11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        


/RANDY W GIBSON/Primary Examiner, Art Unit 2856